IN THE SUPREME COURT OF PENNSYLVANIA
                           EASTERN DISTRICT


ALLEN L. FEINGOLD,                       : No. 116 EM 2016
                                         :
                 Petitioner              :
                                         :
                                         :
           v.                            :
                                         :
                                         :
ERIC FEDER, DIRECTOR OFFICE OF           :
JUDICIAL RECORDS (FORMERLY,              :
OFFICE OF THE PROTHONOTARY OF            :
PHILADELPHIA COUNTY),                    :
                                         :
                 Respondent              :


                                    ORDER



PER CURIAM

     AND NOW, this 11th day of October, 2016, the Petition for Writ of Mandamus is

DENIED.